DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is considered that claim 29 is not enabled for all welding process types, e.g. hybrid laser-arc welding type or MAG welding type. The factors for determining whether undue experimentation is present are set forth in In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) and include: (A) The breadth of the claims; (B) the nature of the invention; (C) The state of the prior art; (D) the level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Regarding criteria (A) the breadth of “process type” is wide; and regarding criteria (G) there is no working example of hybrid-laser arc welding or MAG welding.  Respectfully suggest amending claim 29 to recite that the process type is “constant current, constant voltage, MIG, TIG, STIC” to obviate the rejection under 35 U.S.C. 101. 
Claim 31 is objected to since it depends upon rejected claim 29 but would meet the enablement requirement upon being placed in independent form.
Allowable Subject Matter
Claims 25-28, 30, and 32-36 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Japan Patent No. 2003-284,379 A discloses a controlling the throttle according to the load (see paragraph 14 and following paragraphs). Japan Patent No. 2001-018,063 discloses in paragraph 9 a load detecting circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





          /GEOFFREY S EVANS/          Primary Examiner, Art Unit 3761